VALLIANT, J.
This is a twin case with Henry Cox v. Boyce, found on page 576 of this volume; the facts being the same, except that the defendant here does not claim under *585the curator’s deed, but holds the share of the .laud allotted to hiiTi in partition of the estate coining under his father’s will. The plaintiff claims to have inherited from his child her share or one-eighteenth of the land. But as shown in the Boyce case all the interest the child had passed to the purchaser under the curator’s deed, and the plaintiff inherited nothing.
The judgment is reversed and the cause remanded to the circuit court of Lincoln county with directions to enter judgment for the defendant.
All concur.